DETAILED ACTION
Status of Claims 
Claims  1-2, 4-5, 14, 16, and 19-20 have been considered. It is hereby acknowledged that the following papers have been received and placed of record in the file:
Applicant Remarks 						-Receipt Date 08/24/2022
Amended Claims 						-Receipt Date 08/24/2022

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 08/24/2022. Claims  1-2, 4-5, 7-14, 16, and 19-20 are pending. Claims 7-13 are withdrawn. Claims  1-2, 4-5, 14, 16, and 19-20 are amended. 

Response to Arguments
Applicant’s arguments, see Remarks pages 10-11, filed 08/24/2022, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the amendments to the claims raise new matter issues, thus the claims are currently rejected under 35 U.S.C. 112(a).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities: 
[0117] should be amended to clarify that instructions, not requests, are fetched from the loop storage circuit
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference character(s) not mentioned in the description: 605, 1001, 1002, 1207, and 1312.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
Figures 1-20 are not in black, see 37 CFR 1.84(a) and (L)
Figure 20- box 2004 “Complied” should be “Compiled”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner suggests the follow process for making the drawings black and white:
1.            Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.            Click “File” and then click “Print”;
3.            Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.            Uncheck “Print in grayscale (black and white)”;
5.            Uncheck “Save ink/toner”;
6.            Click “Advanced”;
7.            Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list.  The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8.            Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please review the final drawings for potential unintended consequences of this process.

Claim Objections
Claims 1, 5, and 14 are objected to because of the following informalities:  
Claim 1 lines 12-13 should be amended to recite “set an indication that fetch instructions from the loop storage circuit” to clarify that instructions, not requests, are fetched from the loop storage circuit
Claim 5- insert “to” after “configured” or before “evaluate”
Claim 14 lines 17-18 should be amended to recite “set an indication that instructions are to fetch instructions from the loop storage circuit” to clarify that instructions, not requests, are fetched from the loop storage circuit
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 14, 16, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites: 
in response to storing a last instruction of the set of program instructions in the loop storage circuit, set an indication that requests for instructions in the set of program instructions are to be fetched from the loop storage circuit; and 
in response to an overflow of the loop storage circuit, reset the indication to enable fetching the set of program instructions from the memory circuit
However, there is insufficient support in the disclosure for resetting the indication to enable fetching the set of program instructions from the memory circuit in response to an overflow of the loop storage circuit. In particular, while the disclosure at [0117] supports resetting the status bit to allow instructions to be fetched from the memory circuit in response to an overflow of the loop storage circuit, the disclosure never discloses that these instructions are the set of instructions that are stored in the loop storage circuit.
Claims 2 and 4-5 are rejected based on their dependence from claim 1. 
Claim 14 recites: 
a loop storage circuit configured to:
in response to storing a last instruction of the set of program instructions in the loop storage circuit, set an indication that requests for instructions in the set of program instructions are to be fetched from the loop storage circuit; and 
in response to an overflow of the loop storage circuit, reset the indication to enable fetching the set of program instructions from the memory circuit
However, there is insufficient support in the disclosure for the loop storage circuit setting the indication in response to storing a last instruction of the set of program instructions in the loop storage circuit and resetting the indication to enable fetching the set of program instructions from the memory circuit in response to an overflow of the loop storage circuit. In particular, while the disclosure at [0117] supports resetting the status bit to allow instructions to be fetched from the memory circuit in response to an overflow of the loop storage circuit, the disclosure never discloses that these instructions are the set of instructions that are stored in the loop storage circuit. Further, there is no support for the loop storage circuit setting/resetting the status bit. Instead, the disclosure at [0111] discloses that the status bit is included in the execution, fetch, and decode circuitry 1210 which Fig. 12 clearly shows as being separate from the loop storage circuit 1203. 
Claims 16 and 19-20 are rejected based on their dependence from claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the program instruction " in lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation refers to the program instruction of the plurality of program instructions or another one of the plurality of program instructions in line 5. Examiner suggests amending line 5 to recite “a particular program instruction of the plurality of program instructions” and making references to “the particular program instruction” would overcome this rejection. 
Claim 14 recites the limitation "the program instruction " in lines 8, 10, and 11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation refers to the program instruction of the plurality of program instructions in line 6 or another one of the plurality of program instructions in line 4. Examiner suggests amending line 6 to recite “a particular program instruction of the plurality of program instructions” and making references to “the particular program instruction” would overcome this rejection. 
Claim 4 recites the limitation "the program instructions included in the set of program instructions" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to all the program instructions included in the set of program instructions (in which case, referring to program instructions in the set of program instructions is redundant and Examiner suggests amending this limitation to “the set of program instructions”) or a subset of program instructions included in the set of program instructions. 
Claim 19 recites the limitation "the program instructions included in the set of program instructions" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this limitation is referring to all the program instructions included in the set of program instructions (in which case, referring to program instructions in the set of program instructions is redundant and Examiner suggests amending this limitation to “the set of program instructions”) or a subset of program instructions included in the set of program instructions.

Prior Art Considerations
	The known prior art of record, taken alone or in combination, was not found to teach the claims as currently written. However, the claims are rejected under 35 U.S.C. 112(a) and are thus not allowable at the current point. Examiner notes that amendments to overcome the 112(a) rejection would likely impact the prior art considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/David J. Huisman/Primary Examiner, Art Unit 2183